 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 548 
Blue Chip Casino, L.L.C., a wholly owned subsidiary 
of Boyd Gaming Corporation 
and Delano Roy 
McMillin.  Case 25ŒCAŒ27856Œ1 
March 31, 2004 
DECISION AND ORDER 
BY MEMBERS 
LIEBMAN
, SCHAUMBER, AND 
WALSH On August 16, 2002
, Administrative Law Judge Wil-
liam G. Kocol issued the a
ttached decision.  The Re-
spondent filed exceptions and 
a supporting brief, and the 
General Counsel filed a brief in response. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions
2 and to adopt the recommended Order as modified.
3ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Blue 
Chip Casino, L.L.C., a subsidiary of Boyd Gaming Cor-

poration, Michigan City, Indi
ana, its officers, agents, 
successors, and assigns, shall take the action set forth in 

the Order as modified. 
Substitute the following for paragraph 1(a). 
ﬁ(a) Suspending, discharging, or otherwise discrimi-
nating against employees because they engage in pro-

tected, concerted activities.ﬂ 
 Walter Steele, Esq.
, for the General Counsel. 
Michael Robert Lied, Esq. (Howard & Howard Attorneys, 
P.C.),
 of Peoria, Illinois, for the Respondent. 
                                                          
                                                           
1 The Respondent has excepted to 
some of the judge™s credibility 
findings. The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
2 Member Schaumber concurs in 
the result reached by his col-leagues. He agrees that McMillin 
engaged in certain protected con-
certed activities, the General Counsel showed that those activities were 

a motivating factor in his discharge,
 and the Respondent failed to show 
it would have discharged McMillin ab
sent those activities.  In reaching 
this result, Member Schaumber does not endorse the judge™s broad 

interpretation of protected concer
ted activities and does not rely on 
every instance of protected con
certed activity found by the judge.
 3 We have modified the judge™s 
recommended Order to more closely 
reflect the violations found herein.  
DECISION STATEMENT OF THE 
CASE WILLIAM G. KOCOL
, Administrative Law Judge.  This case 
was tried in LaPorte, Indiana, on June 3Œ4, 2002.  The charge 
was filed October 3, 2001,1 and the complaint was issued Janu-
ary 8, 2002.  The complaint alleges that Blue Chip Casino, 

L.L.C., a subsidiary of Boyd Gaming Corporation (Respondent) 
violated Section 8(a)(1) and (3) of the Act by suspending and 
then discharging Delano Roy McMillin.  Respondent filed a 
timely answer that, as amended at the hearing, admitted the 
allegations of the complaint concerning the filing and service of 
the charge, jurisdiction, the la
bor organization status of the 
Hotel Employees and Restaurant 
Employees, Local 1, a/w Res-
taurant Employees International 
Union, AFLŒCIO (the Union), 
and the supervisory and agency status of the persons named in 

the complaint.  The answer denied the substantive allegations 
of the complaint.  On the entire record, including my observa-
tion of the demeanor of the witnesses, and after considering the 
briefs filed by the General C
ounsel and Respondent, I make the 
following FINDINGS OF FACT
 I.  JURISDICTION
 Respondent, a corporation, is engaged in the operation of a 
riverboat casino and hotel located in Michigan City, Indiana, 
where it annually purchases and 
receives goods valued in ex-
cess of $50,000 directly from point
s outside the State of Indi-
ana.  Respondent admits and I find that it is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), and (7) of the Act and that th
e Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 As indicated, Respondent operates a riverboat casino and ho-tel.  The hotel houses about
 180 rooms while the casino con-
sists of three levels containing 
slot machines and gaming tables. 
Respondent employs about 1200 pe
rsons.  Jeanne Faccadio is 
Respondent™s director of human 
resources.  Eileen Siordia, 
Respondent™s manager of employee
s™ services, reports to Fac-
cadio.  Respondent maintains a progressive disciplinary system 

consisting of a verbal warning, a written warning, a final writ-
ten warning, and termination. 
 Gross misconduct, however, can 
result in immediate termination. Respondent has an open door 
policy by which employees can bring matters of concern to 
management.  It also has a procedure that employees are wel-
come to use to resolve grievances. 
Del McMillin had worked for Respondent since July 7, 1998, 
as a housekeeper.  McMillin had earlier worked for 36 years as 
a principal and guidance director 
in the Michigan City, Indiana 
school system.  As a housekeeper
, McMillin vacuumed carpets, and cleaned offices, restrooms, a
nd slot machines.  In his brief 
the General Counsel says, ﬁMcMillin
 while very intelligent and 
educated can also be seen as eccentric, and strange particularly 
to his less educated co-workers.ﬂ  Prior to the events described 
 1 All dates are in 2001 unless otherwise indicated.
341 NLRB No. 74 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 549
below, McMillin had received excellent evaluations from Re-
spondent. On February 6, a patron in the casino told McMillin that he 
had lost some photographs and asked if McMillin had found 
them.  McMillin said no, but 
that he would check around with 
other employees to see if they had found the photographs. 

McMillin then approached Jimmy Sheets, a security guard, and 
asked him to use his radio to check with dispatch to see if they 
had the photographs.  McMillin fe
lt Sheets resented his request 
and appeared unhelpful.  Sheets answered that he would talk to 

the patron after he completed the task he was working on. 
Sheets then assisted another employee in escorting the transfer 
of money.  Once involved in m
onitoring the transfer of money, 
security officers are not allowed to be distracted until the trans-

fer is complete, but McMillin was apparently not aware of this 
policy or was not aware that Sheets was escorting money. 
McMillin then left the area and continued to attempt to locate 
the lost photographs.  McMillin 
came back to the casino area 
and noticed that the patron was still waiting there.  McMillin 

then approached Sheets and asked if Sheets had radioed dis-
patch.  McMillin then asked why Sheets had not done so earlier 
so that the customer would not have to be standing there.
2  Sheets, who testified that McMillin was ﬁin his faceﬂ at that 

time, answered that he had been busy.
3  This incident was the 
start of what now is a Federal case. 
Sheets then approached housekeepers Freda Johnson and 
Nancy Williams.  Sheets was angry.  He told Johnson and Wil-

liams that he wanted to talk to their supervisor because McMil-
lin was getting on his nerves. 
 Johnson asked what happened 
and Sheets said that McMillin
 had been bothering him about 
some pictures, that he did not understand why McMillin kept 
bothering him, and that he had things to do.  Williams testified 
that Sheets said that if McMillin did not leave him alone he was 
going to kick his ass and that he did not care if he lost his job.  
Johnson testified that she did no
t hear this st
atement because she (Johnson) became distracted while Sheets continued talking 
with Williams.  However, as se
en below, Johnson later signed a 
statement indicating that she too had heard Sheets™ remarks in 

this regard.  In any event, Williams then called Kathy Willis, 
Respondent™s casino housekeeping ma
nager, told her about the 
situation, and asked her to come to the pilothouse.  At the hear-

ing Sheets was asked whether he 
had made any sort of threats 
against McMillin.  He testified: ﬁTo my knowledge, no.  I™m 
not a violent person.  I had no intentions of hurting anyone.  
He™s done nothing really to me 
to have me in any way harm 
him.ﬂ4  Willis then came to the pilothouse and talked to 
                                                          
                                                                                             
2 McMillin explained that according 
to Respondent™s handbook, em-
ployees were not to leave customers waiting for long periods of time.
3 These facts are based on a composite of McMillin™s and Sheets™ 
testimony.  I credit McMillin™s testimony that he did not follow Sheets 
around but left the area between the two conversations.  I credit Sheets™ 
testimony that he was involved in monitoring the transfer of money 
when McMillin first approached him.
  I conclude both that McMillin 

felt that Sheets had resented his inquiry and appeared unhelpful from 
his perspective and Sheets™ perceive
d that McMillin had been too ag-
gressive in insisting that Sheets assist him at once.
4 I purposefully do not resolve the issue of whether or not Sheets ac-
tually threatened to kick McMillin™s ass.  As will be seen below, it is 
McMillin.  Sheets then provided a statement of his encounter 
with McMillin, contending that McMillin had gotten in his face 
because he refused to be distracted while escorting money.  
Sheets™ statement did not cover what he said to Williams and 
Johnson after the encounter with McMillin. 
About 20 minutes after his encounter with Sheets, McMillin 
was summoned to Willis™ office.  Together they went to the 
pilothouse where Captain Christopher Glaser and Mate Ed 
Schmidt were present.  Glaser
 asked McMillin what was going 
on between McMillin and Sheets.  McMillin asked what Glaser 

meant.  Glaser said that McMillin had gotten in the face of the 
security guard.  McMillin asked to have a witness present but 
Schmidt responded that they w
ould be McMillin™s witness.  
McMillin said that he would protest that decision.  Willis then 

explained that the guard said that McMillin had gotten in his 
face and had hounded him.  McMillin
 denied this.  Willis told 
McMillin that he could not follow a security guard and that the 

guard could not call and ask about photographs because secu-
rity could not stop at that moment
 and take care of every little 
thing that the housekeepers asked.  McMillin took this as a 

reprimand.  He told Willis that
 he had been going by the hand-
book that said that employees are to take ownership of an issue 
until the issue is resolved.  He denied that he was rude to 
Sheets.  Glaser said that Mc
Millin was not being written up for 
the incident.  McMillin said that he did not see why he was 

being accused when he did not do
 it.  He asked if someone was 
going to talk to Sheets.  Glaser said that it was not for McMillin 
to know because that was an internal matter.  McMillin asked if 
he could show them where he and Sheets had been when the incident occurred and he started to
 stand up.  He was told to sit 
down.  As he was sitting down Glaser said that he was done 
and McMillin could leave.
5  Willis conceded at the hearing that 
she gave McMillin a verbal coun
seling at this meeting and that 
it was the first step in the progressive disciplinary system. 
Pursuant to Respondent™s open door policy, McMillin ar-
ranged a meeting with Michael Driggs, Respondent™s general 

manager on February 22.  McMillin explained that he felt that 
no one believed him.  Driggs said that because of union consid-
erations the matter should be 
taken up with human resources. 
On about March 3, McMillin took up the matter with Fac-cadio.  He complained that Willis had unfairly treated him in 
the pilothouse after the incident.  He explained that he felt that 
the guard had filed a false report.  Faccadio told McMillin that 
she would look into the matter.  Faccadio then discussed the 
incident with Willis, Sheets, and others and determined that 
McMillin had behaved inappropriately in approaching Sheets 
and that Willis had merely coun
seled McMillin about the inci-
dent.  Faccadio explained that
 counseling was not a form of 
 enough for purposes of this decision that McMillin later came to be-
lieve that Sheets had done so and th
at Respondent later asserted that 
Sheets had not done so.
5 These facts are based on a compos
ite of the credible portions of 
McMillin™s and Willis™ testimony.  
I have credited Willis™ testimony 
that she did not raise her voice wh
en speaking to McMillin.  I have considered Glaser™s testimony that 
McMillin did not ask for a witness.  
I do not credit that testimony because neither Schmidt nor Willis cor-
roborated that testimony.  In any event, I conclude that McMillin was 
well aware of his ability to request
 a witness and did so regularly.
    BLUE CHIP CASINO
 550 
discipline.  After Faccadio completed her investigation of the 
incident one of the deckhands, Ladonna Latiker, appeared at 
her office and complained that McMillin had repeatedly ﬁbad-
mouthedﬂ the deckhand employees 
by saying that they were a 
lazy bunch of workers who just stood around and did not work. 

Latiker testified that she decided to complain to Faccadio after 
an incident in the lunchroom where McMillin was showing 
employees receipts and claiming that he was a millionaire and 
had so much money in one bank and so much in another bank.  
She told McMillin at that time that no one wanted to hear what 
he was saying and McMillin res
ponded that he was not talking 
to her but to others at the lunch table.  They then exchanged 

words concerning whether or not McMillin was talking to her.
6  McMillin denied such an encounter but described another inci-

dent when he was talking with
 another employee and Latiker 
kept muttering under her breath 
that McMillin was a trouble-
maker.  McMillin then told Latiker that he was not talking to 
her. On March 8, McMillin called Faccadio and asked about the 
status of his complaint.  Faccadio told him that now an em-
ployee had filed a complaint against him and that she was in-
vestigating the matter. 
Latiker then filed a written complaint against McMillin that 
reads: 
 This has been an ongoing issue for some time now.  Dell 
makes comments saying those deckhands are so lazy, they do 
nothing and I do all the work around here.  Deckhands are 
good for nothings.  Why don™t the deckhands do some kind of 
work, are they afraid they™re gonna dirty up those nice blue 
uniforms?  Why do the deckhands have to use my cleaning 
supplies, these are my cleaning tools and they™re just for us 
housekeepers.  You deckhands are so stupid and useful (sic).  
If there™re any small problems such as a loose rack, he turns 
something small into something huge and raises a big fuss 
about the deckhands are so slow and stupid, and we can™t get 
anything right if it™s not done 
as rapidly as he would like.  
Dell complains that the deckhands are sorry individuals and 

are a waste of company money.  Dell argues every point and 
makes notes of almost everything and tries to force his views 
and beliefs on other employees.  Dell uses slandering state-
ments to mistreat others, as well as trying to destroy character 
and self esteem. 
 At trial, Latiker recounted an incident where there was a spill 
and McMillin went to get a mop bucket from the housekeepers™ 
closet only to discover that th
ere was none because a deckhand 
had taken it.  McMillin became angry and stated that the deck-

hands ought to use their own supplies.
7  Latiker described this 
as her biggest problem with McMillin. 
                                                          
                                                                                             
6 I do not credit Latiker™s testimony th
at McMillin told her to shut up and sit down, that she was stupid, and 
that she was worthless.  Based on 
my observation of the demeanor of the witnesses and weighed against 
the record as a whole, I conclude that her testimony in this regard is 

exaggerated.
7 McMillin explained that housekeepers and deckhands each had 
their own closet that they were to keep stocked with supplies from the 
general storeroom.  He said that 
deckhands would take supplies from 
On March 13, McMillin again met with Faccadio; Williams 
came along as his witness.  McMillin had two or three pages of 
notes he had made to make an oral presentation to Faccadio.  
He began making the presentation but Faccadio interrupted and 
said that she was not going to hear anymore about the security 
guard incident.  She said that 
she had concluded that Sheets 
would not have filed a false report.  Faccadio then said that she 

had received a complaint from Latiker that claimed that McMil-
lin had said that the deckhands were lazy, were not worth a 
damn, and were sorry.  McMillin denied making those remarks. 
McMillin claimed that the only reason Latiker would make 
those claims was because McMillin had asked one of the deck-
hands to stop taking supplies from the housekeepers™ closet and 
instead to use the supplies in the deckhands closet.  At the hear-
ing in this case McMillin denied that he ever called the deck-
hands lazy or said that they were good for nothing.
8  Faccadio 
assigned Debbie Varnak, human relations manager, the task of 
looking into the complaint against McMillin. 
On March 16, McMillin was talking to Johnson and Wil-
liams about the security guard incident that had occurred on 
February 6.  They told McMilli
n that Sheets had said on that 
occasion that they better get a supervisor down there because if 

McMillin got in his face one more time, he was going to kick 
McMillin™s ass and leave McMillin lying on the floor.
9  McMillin asked if Williams and Johnson would sign a state-

ment to that effect.  On March 20, Williams and Johnson left 
the facility and traveled to a notary where they signed a nota-
rized statement prepared by McMillin that read: 
 We, Nancy Williams and Freda Johnson, witnesses, hereby 
declare that on February 6, 2001, we were present and heard 
Security Officer Jim Sheets make the following statement re-
garding Housekeeper employee Del McMillin: If Del comes 
in my face one more God damn time, I™m going to kick his 
ass and leave him laying in the floor because I don™t give a 
God damn about my job. 
 Meanwhile, during this same time period McMillin prepared 
a petition that read: 
 Since the preponderance of inter-departmental disputes be-

tween Housekeepers and employees of other departments 
have been decided in favor of other departments, we, the un-
dersigned Housekeepers, believe that there are sufficient 
grounds to establish that Hous
ekeepers are not being treated 
by Blue Chip with parity with other department employees 

and are being subjected to disparate treatment impact as de-
fined by OFCCP. 
 McMillin showed Williams, Johnson, and Gwendolyn Range, 
another housekeeper, the petition and asked them to read it and 
sign.  They declined to sign the petition. 
 the housekeepers™ closet and then 
when there was an emergency the 
supplies would not be in the closet.
8 I find it unnecessary to resolve wh
ether McMillin actually dispar-
aged the deckhands; it suffices that Respondent concluded that McMil-
lin had done so.9 It will be recalled that, as set forth above, Johnson testified that she 
became distracted and did not hear the entire conversation.
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 551
In March,10 McMillin also asked the other housekeepers on 
the first shift if they wanted to meet at a nearby facility to dis-
cuss how to improve working conditions.  He reserved a room 
for that purpose.  He solicited the employees in the lunchroom 
during lunchtime.  Range was one of the employees that 
McMillin invited.  She testified that while on lunchbreak in the 
lunchroom McMillin asked her and other employees if they 
would meet with him at a nearby pub.  She testified that 
McMillin later again asked if she was going to the meeting. 
Range did not go to the meeting.  Instead, she told Captain 
Christopher Ketterer that McMillin was asking them to meet 
with him to talk some things over.  Ketterer asked her what for, 
and Range replied that she did not know.  Ketterer then asked 
what she wanted him to do and she said she wanted him to tell 

McMillin to quit asking her to go because she did not want to 
go.  Ketterer asked if she wanted to write a statement on the 
matter and Range said that she did not because if McMillin 
asked her again she would return and tell Ketterer.  Range 
never talked to Ketterer again about this matter.
11  McMillin 
also asked Williams to sign the petition described above con-

cerning unfair treatment of the housekeepers.  He asked her to 
meet in a nearby restaurant to discuss the matter.  At some 
point Williams told Mate Ed Schmidt that she was getting a 
little fed up with McMillin bothering her with the ﬁsame stuff.ﬂ  
She told Schmidt that McMillin was trying to get together with 
the housekeepers to form a better
 situation for them.  Schmidt 
said that he would take care of it. 
Meanwhile, McMillin also submitted himself to a polygraph 
test in order to support the credibility of his statements. 
On March 26, First Mate David Wade explained Respon-
dent™s new guest service policy to McMillin and fellow house-

keepers Williams and Range.  The policy, in part, instructed the 
housekeepers to convey concerns raised by patrons to certain 
other employees.  Wade asked 
if they had any questions and 
McMillin said that the problem was that when he tried to pass 

along patron concerns to slot persons and servers they would 

answer that McMillin was not their boss.  McMillin asked if 
anyone had talked to them about the policy.  Wade answered 
that he had already indicated that those issues were being ad-
dressed on a departmental level.  Wade felt that Williams and 
Range were uncomfortable and asked if they had any questions. 
When they said no, he allowed them to leave.  He continued the 
discussion with McMillin.  Wade again said McMillin™s issues 
were being addressed but McMillin
 persisted that he was not 
being heard.  At some point McMillin said that the officers 

acted like they were a king or master race.  McMillin said that 
it was like the Germans during World War II and he felt like a 
Jew.
12  Wade asked if McMillin was accusing him of being a 
racist and McMillin said no.  McMillin explained that he was 
                                                          
                                                           
10 Contrary to the General Counsel™s assertion in his brief that these 
events occurred in January, I credit
 McMillin™s testimony that they 
occurred in March.
11 These facts are based primarily on 
the version of this conversation 
that Range gave in response to my questions.
12 McMillin admitted that he made reference to a king and master 
race; he denied that he said anythi
ng about Germans or Jews.  Based on 
my observation of the demeanor of the witnesses, I do not credit that 
denial.just making references.  Wade asked if McMillin wanted to 
discuss the matter with human relations and McMillin said no.  
Wade said that if McMillin were so unhappy working there that 
he could quit. 
Later that same day McMillin walked over to where Wil-
liams, Range, and Elizabeth Ma
rtin, another housekeeper, were 
sitting in the lunchroom and asked if they were willing to be a 

witness for him when he took his grievance to the next higher 
step.  Martin said that she was not interested and Williams said 
that the matter was already over.  McMillin later returned to 
their table and attempted to show them that the matter was not 
over because the handbook permitted 
him to take his grievance 
on further.  The women replied th
at they did not care about it. 
McMillin returned yet a third time and attempted to talk about 
Weingarten13 rights.  They again declined to get involved.  
During the course of these discussions McMillin made state-

ments to the effect that manage
ment can break one finger, but 
not a whole hand and that the 
employees may be the next in 
Mike Driggs™ office.  Later that day Williams signed an em-
ployee statement that complained that McMillin was ﬁreally 
getting on some of the girls™ ne
rves.ﬂ  The statement described 
how the employees were on lunchbreak and McMillin kept 
running back and forth to their table.  She described how 
McMillin wanted someone to go 
with him to see Mike Driggs 
concerning a matter that they felt had already been dropped.  

She complained that McMillin kept pushing his issues on eve-
ryone, that they did not feel the same about those issues, and 
that McMillin would get mad.  She explained that this has been 
going on since the meeting with Faccadio on March 13, and she 
was tired of McMillin trying to pressure her.  Williams testified 
that because she was a union steward, employees complained to 
her about McMillin. 
In a statement prepared that day, Ketterer described the 
events of that day as follows: 
 Housekeeping Supv. Kathie Willis reported to Mate 
David Wade and myself that a few of the housekeepers were 

uncomfortable with some acti
ons Del McMillin was taking 
toward them.  At the time I decided to speak with housekeep-

ers who were feeling uncomfortable.  I asked housekeeper 
Gwen Range to come to the pilothouse to discuss the situa-
tion.  Gwen informed me that on numerous occasions Del had 
made her feel uneasy.  She stated that while she was at lunch 
today with Nancy Williams and Elizabeth Martin, Del came 

over to their table and asked one 
of them to go to a meeting in 
Mike Driggs™ office with him. I was told that the ladies all re-

plied that they weren™t interested in going to this meeting.  A 
few minutes later, Del came back over to the table and asked 
the ladies again to come with him stating that they all needed 
to stand together to get things done.  She stated that he said 
something to the effect of, they can break one finger, but not a 
whole hand. Gwen stated that she felt intimidated by Del™s 
language in that several times he told her that she may be the 
next one in court, or the next one in Mike Driggs™ office if she 
did not agree with him.  Again a few minutes later, Del came 
over to their table again and Gwen said that she got up and 
 13 NLRB v. Weingarten
, 420 U.S. 251 (1974).
    BLUE CHIP CASINO
 552 
left the table without finishi
ng her lunch because she did not 
want to be bothered on her lunch break.  On another occasion, 
Gwen stated that Del had also 
been attempting to pass a peti-
tion amongst the housekeepers, but 
she stated that she did not 
know what it was pertaining too (sic) and did not sign it.  
Gwen said that he also was pre
ssuring her to attend a meeting 
outside work that she was not able to attend due to a medical 

situation in her family.  She stated that Del was very upset 
with her that she did not attend this meeting. 
I asked Gwen if she wanted to make a written state-
ment about what happened, an
d she replied that she did 
not want to at this time.  She added that if a similar situa-

tion arises again she would make a statement.  I then 
called Nancy Williams to the pilothouse to discuss the 
various incidents regarding Del.  She stated that she had 
been having several problems with him.  I discussed the 
situation with her and asked her to make a statement per-
taining to her dealings with Del.  Her statement is included 
with this corrective action form.  I was unable to speak 
with Elizabeth Martin before she left at the end of her 
shift. She is scheduled off for the next two days and I will 
try to contact her at home. 
 Still later that same day McMillin encountered Wade and 
asked if it was in accord with Respondent™s open door policy if 

an employee raises a sincere work-related matter and manage-
ment responds by telling the employee that he should resign if 
he is not happy.  McMillin emphatically showed Wade the 
portion of the handbook dealing with Respondent™s open door 
policy.
14  Wade invited McMillin to discuss the matter with 
human resources.  Ketterer overheard the conversation and 

asked them to come to his desk.  Ketterer said that he had a 
complaint that McMillin had been too insistent in trying to get 
witnesses.  McMillin replied th
at he was just practicing his 
Weingarten rights.  Ketterer said that he did not want McMillin 
doing that any more;
15 McMillin said okay.  McMillin repeated 
his earlier statement about the Germans and feeling like a Jew.  

McMillin raised his voice during this meeting.
16  Wade replied 
that he thought this remark was r
acist and at this point that he 
called human relations.  Wade 
then announced that Faccadio 
wanted to talk to them.  They went to Faccadio™s office, where 

Faccadio then told McMillin that he was suspended.  In the 
same statement prepared that day, Ketterer described the events 
as follows:  At the end of the shift, Del came to the pilothouse and asked 
Mate David Wade for a copy of the employee handbook, 
which David provided him.  He then turned to page 25 and 
read the statement pertaining to the zero tolerance policy for 
                                                          
                                                           
14 I do not credit Wade™s testimony th
at he felt threatened by McMil-
lin™s this conduct.  Based on my ob
servation of his demeanor, I con-
clude that this testimony is exaggerated.
15 The General Counsel does not allege
 that this statement violated 
the Act.16 At the hearing McMillin denied that he had raised his voice during 
his conversation with Ketterer and Wade.  I do not credit that testi-
mony.  Ketterer testified that McMillin was ﬁkind of ranting and rav-

ing.ﬂ  I do not credit that testimony either.  Instead, I conclude that 
McMillin had raised his voice in this conversation.
managers or supervisors who interfere with the use of the 
open door policy.  He said that he twice now has been told 
that if he does not like it here he can resign.  I informed him 
that his statement was not preventing him from using the open 
door policy, rather he was stating that if he thought the treat-
ment that he was receiving here, and the conditions he works 
under, are that difficult for him that maybe this was not the 
right position for him.  Mate Da
vid then suggested that we use 
the open door policy at this time and go to Human Resources 

to discuss his concerns.  Del stated that he did not want to go 
to Human Resources.  At this time, Del began to raise his 
voice saying that he was being treated unfairly.  Mate David 
called Human Resources to update Deb Varnak of the situa-
tion.  I explained to Del that 
we should go to HR since he was 
inferring that we did not want him to use the open door pol-

icy.  I then asked Del to take a seat and began to address some 
of the concerns that had been brought to my attention earlier 
during the day.  I informed him of the complaints that I had 
received earlier that day.  He 
acknowledged that he had done 
this, and stated that he would not let i[t] happen again.  Mate 

David then told Del that we could go to HR to discuss his 
concerns.  Again Del said that he did not want to go to HR. 
Del spoke to Deb Varnak on the phone and then went along 
with myself to a meeting in Jean
ne Faccadio™s office.  Once in 
Jeanne™s office, I reviewed the situation as described above 

for both Jeanne Faccadio and Annette Corbett.  I also pre-
sented Jeanne with a copy of Nancy Williams™ statement.  Af-
ter reviewing the statement, and discussing the situation with 
Del and I it was determined that Del would be suspended 
while an investigation was conducted.
17 Ketterer then prepared a ﬁcorrective action noticeﬂ for 
McMillin on which Ketterer wrote: 
 Inappropriate actions toward co-workers and raising his voice 

while speaking to Mate David Wade and Capt. Chris Ketterer.  
This corrective action is a fi
nal warning and any continuance 
of this conduct will result in termination. 
The notice indicated that McMillin had been counseled con-
cerning the security guard incide
nt on February 6.  Ketterer 
admitted that the reference to ﬁinappropriate actions toward co-

workersﬂ pertained to McMillin™s efforts in the lunchroom to 
try and get employees to attend 
the meeting.  He knew from the 
employees that McMillin wanted them to go with him and meet 
with the general manager, to be a witness, and to meet with 
McMillin outside the premises.  He gathered from the state-
ments of the employees that McMillin wanted them to be to-
gether in dealing with manageme
nt.  He explained that it was inappropriate for McMillin, once he was told no by the em-

ployees, to come back 5 minutes later, and do it again; that 

when the employees said that they
 did not want to talk about it 
McMillin kept coming back.  Th
e General Counsel asked Fac-cadio whether the language in th
e notice ﬁInappropriate actions toward co-workersﬂ referred to Mc
Millin™s attempts to have the 

three employees serve as a witness concerning his complaint 
against the security guard.  Fa
ccadio answered ﬁAll I know is 
 17 The General Counsel does not allege that this suspension violated 
the Act because it is outside the 10(b) period.
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 553
that we had more (than) three employees raise complaints 
against [McMillin] because they considered he was harassing 
them in the employee cafeteria by badgering them to go do 
something with him that they didn™t want to participate in.ﬂ  
When asked why Respondent did not issue McMillin a written 
warning first before firing him, Faccadio testified that in cases 
of gross misconduct, progressive
 discipline is not followed.  
She characterized the March 26 suspension as resulting from 

gross misconduct.  She explaine
d that McMillin was being 
given a chance when he was suspended for the incident as op-

posed to being terminated. 
On March 29, Elizabeth Martin
 provided Ketterer with a statement that read: 
 On Sunday I was sitting in the lunchroom and Del came up to 
ask me if I would go with him to sit in on a case he has and I 
said no.  He got upset about it and kept coming back.  I do not 
want to be involved with what he is doing.  But if you tell him 
no he just keeps coming back a
nd putting papers in your face 
and says read this. I just would like Del to keep his comments 
to himself and just leave me alone about things unless it has to 
do with work. 
 Meanwhile, on March 26, Varnak prepared a written report 
of her investigation concerning whether McMillin had made 

disparaging remarks about the deckhands.  Her report indicated 
that one employee reported th
at McMillin frequently made 
negative remarks about the deckha
nds, but he did not take those remarks seriously.  A deckhand
 said that she never heard McMillin make negative remarks.  She explained that others 

had said that McMillin made such remarks but she had never 
heard them.  She also explained that McMillin had been her 
teacher in high school and never 
did anything to bother her.  
Another deckhand said that McMillin regularly made negative 

remarks about the deckhands.  He stated that McMillin com-
plains when deckhands remove items from the housekeeping 
closet instead of using their ow
n closet.  This deckhand stated 
that McMillin had been much nicer over the past few weeks 

and that he had been McMillin™s
 student in high school also.  A third deckhand said that McMill
in had regularly made negative 
remarks about deckhands such as they do not work hard enough 
or are lazy.  Faccadio reviewed this report before McMillin was 
suspended again on April 7.  Ba
sed on the report she concluded 
that McMillin had lied to her ea
rlier when he had denied mak-ing derogatory remarks about the deck hands.  She testified that 
she confronted McMillin with the report and that McMillin lied 
again when he denied making those remarks. 
While serving the March 26 suspension McMillin sent Fac-
cadio two certified letters.  The first read: 
 The purpose of this letter is to notify Blue Chip Casino™s Di-
rector of Human Resources Jeanne Faccadio that I, Delano 
McMillin, am concerned about my physical safety at the Blue 
Chip Casino because I have been informed by notarized 
statements of witnesses that 
Security Officer Jim Sheets has 
threatened to do bodily harm to me.  I need the assurance of 

the Blue Chip Casino that when I return to work that Blue 
Chip Casino will fulfill its fidu
ciary responsibility to provide a 
work place safe from work place violence. 
 The second letter discussed in detail why McMillin was con-

cerned about the statements that Sheets had allegedly made.  In 
that letter McMillin stated that Sheets™ ﬁwords felt very real to 
me.ﬂ  McMillin returned to work on April 2. 
On April 7, McMillin met with Captain Glaser and Mate 
Schmidt.  He handed them a copy of the notarized statement 
that Williams and Johnson had signed concerning the remarks 
that Sheets had made after the February 6 incident, except that 

he redacted their names.  McMil
lin explained that he did so in 
an effort to protect them from retaliation.  Glaser made a copy 

of the statement.  Glaser asked if McMillin pressured the em-
ployees to sign the statement; McMillin said no.  Schmidt ex-
amined the statement and said that he could tell that the em-
ployees signing the statement were Johnson and Williams de-
spite the attempted redaction.  Schmidt asked McMillin why he 
did not just drop the matter.  McMillin answered that he was 
trying to clear his name; that was what a person does in a slan-
der or defamation case.  He gave
 an example of General West-
moreland during the Vietnam Wa
r.  Schmidt replied that 
McMillin was not Westmoreland and this was not the Vietnam 
War.  Schmidt said that if McMillin did not stop this, some-
thing worse was going to happen to him.
18About 20 minutes later McMillin was summoned back to the 
pilothouse.  Willis was with Gl
aser and Schmidt this time. 
McMillin asked for a witness and Glaser said that he and Willis 

would be his witness.  McMillin protested.  They then said that 
McMillin was suspended.  The documents concerning this sus-
pension indicate only that McMillin was suspended pending 
investigation.
19  Faccadio testified that she decided to issue this 
suspension because of a ﬁcombination of things that were hap-
pening with Del involving the dishonesty, the insubordination, 
the harassment, just the ongoing 
inappropriate behavior with 
him.ﬂ On April 10, Respondent terminated McMillin.  Faccadio 
and Siordia met with McMillin and his witness.  Faccadio 

asked him for the names of the employees who had signed the 
notarized statement.  McMillin said that he preferred not to give 
them until he reached the top level of the procedure.  Faccadio 
testified that she told McMillin that he was terminated for ly-
ing, harassing, and being insubordi
nate.  McMillin said that he had taken a polygraph test and 
offered to supply it to her.
20                                                            
 18 The General Counsel does not contend that this statement violated 
the Act.19 These facts are again based on Mc
Millin™s testimony.  I have con-
sidered Glaser™ testimony that he ha
d been advised the day before to 
bring McMillin to human resources so
 that he could be suspended and 
despite seeing McMillin that morning 
he had forgotten to bring him to 
human resources at that time, that Schmidt did not say that something 
worse would happen to McMillin if he
 did not drop the matter, and that 
McMillin did not ask for a witness to be present.  Based on my obser-
vation of the demeanor of the witn
esses I do not credit that testimony.
20 In its brief Respondent contends that I erred in admitting the poly-
graph results into evidence.  I reje
ct this contention.  I accepted the 
polygraph results only as a documen
t proffered by McMillin to Re-
spondent, but not as substantive evidence.  I have given no weight to 

the substance of the polygraph results in this decision.  Respondent also 

argues that I erred in receiving GC p. 16 on the grounds that it was 
cumulative, self-serving; and as be
ing a calculated effort by McMillin 
to create evidence.  I again disagree.
  This document also was not re-
    BLUE CHIP CASINO
 554 
Faccadio declined.  The termination documents indicate that 
McMillin was discharged for misconduct.  The written com-
ments indicate ﬁfalsification & 
misconduct.ﬂ  Faccadio testified 
that the misconduct was insubordination and harassment of his 

coworkers. 
On April 17, McMillin met with General Manager Driggs. 
McMillin gave him a copy of the notarized statement with 
nothing redacted.  He also attempted to present the results of his polygraph test.  Driggs inte
rrupted and said that he had 
decided to sustain Faccadio™s decision to terminate him.  None-
theless Faccadio investigated the matter.  During that investiga-
tion, Johnson signed a statement that read: 
 The day of Feb. 6 the sec. officer came and ask me and Nancy 
where were [sic] our boss at and we told them she was some 
where on the floor.  He said then I need to talk to her. I said to 
him about what.  He said about one of the housekeepers Del.  
I asked him then what did Del do.  He said that he keep com-
ing up to me about some pictures a man lost did I find them.  I 
said no.  He (illegible) in a few min.  He had come back again 
and asked me the same thing. I 
told him then that I was tired 
of this shit.  He told him leave along [sic].  He asked if I find 

Cathy then said he look for her instead.  He said because he 
ain™t going to be messing with me.  I am sick of that shit.  
Then I told him I said you look really mad said I am cause I 
am trying to do my job ain™t got time for that shit.  I don™t re-
member him threatening him.  I felt bad for Del at the time 
because he was going through this and yes I told him I would 
sign but I only signed because I know what I heard him say. 
 Faccadio testified that during her investigation of McMillin™s 
claim that he had been threatened by Sheets, she spoke with 

Williams.  Faccadio claimed Williams said that she signed the 
statement indicating that Sheets made the threat ﬁ(t)o get 
[McMillin] off of my back.ﬂ  Yet Williams consistently testi-
fied that Sheets had, in fact, 
made those remarks and reiterated them in a statement provided to Faccadio on April 17.  I do not 

credit Faccadio™s testimony in this regard.  At some point 
Sheets was asked to provide a statement concerning the claim 
that he had threatened McMillin.  He wrote: 
 As far as ever thr
eatening him, I don™t recall ever doing so, 
and if I said something to anyone that sounded threatening 

toward him I can™t recall that either.  In conclusion I thought 
this issue was done and over with and never wanted any trou-
ble with this man nor get him in any trouble. 
 McMillin availed himself of the final step Respondent™s appeal 
procedure.  That procedure allows an employee to present his 
case to the general manager and then have his case heard by a 
panel of his peers.  This panel then acts much like an arbitrator. 
On May 8, McMillin appeared before the panel, but his appeal 
was denied. 
Respondent contends that McMillin was terminated for a 
combination of insubordination a
nd dishonesty.  It described 
the nature of the insubordination as, ﬁ[i]n large part, refusing to 

let other employees alone after th
ey had expressed that they did 
                                                                                            
 ceived as substantive evidence but instead to rebut Respondent™s im-
plied assertion that McMillin™s testimony had been recently fabricated.
not want to get involved with Mr. McMillin.ﬂ  Faccadio testi-
fied that she decided to fire McMillin because he kept lying to 
her.  She stated that he lied to her concerning the deckhands, 
about harassing the housekeepers, about the workplace violence 
because he had not heard that directly from Sheets.  She also 
stated that she terminated him in part because of: 
 a continued method on his part to persist in a matter that could 

have been dropped the first time out and then, when he 

brought in about the lady at the end, he had some kind of a 
notarized or subpoena form, 
and he had blackened out the 
name.  I said ‚Del,™ and he presented a whole new set of facts 

to me at that point.  I said ‚Del, if you give me the name, I will 
investigate or reinvestigate,™ and he refused to give me the 
name.  That is interfering with an investigation on top of the 
number of times he had lied to 
me already.  The decision was 
made he was an inappropriate employees and no longer could 

work at Blue Chip. 
 At an unemployment compensation hearing that followed 
McMillin™s termination, Respondent, through Ketterer and 

Siordio, took the position that McMillin was terminated be-
cause he continued to ask his fe
llow employees to attend meet-
ings and to act as a witness 
in meetings with management. 
They made no mention of insubordination, lying, or any other 
reason. McMillin also filed a claim with the Indiana Civil Rights 
Commission alleging that he had been fired because of a dis-
ability. 
Regarding the allegation that McMillin was terminated be-
cause of his union activities, the parties stipulated that the Un-
ion was certified in July 2000, and that a contract was reached 
in September 2001.  However, c
ontrary to that stipulation Fac-
cadio testified that Respondent agreed to a card check in March 

2000 with the Union.  That card check occurred on July 26, 
2000, and Respondent then recognized the Union pursuant to that card check and that at some later point the parties reached a 
collective-bargaining agreement.  The General Counsel acqui-
esced to this testimony.  McMi
llin testified that he supported 
the Union and talked to employees informally and told them 
that he thought the Union was a good idea and the dues they 
paid were worth the benefits that they would receive.  This 
occurred sometime in late 1999 or 2000.  McMillin conceded 
that he was not an organizer for the Union.  In around March he 
wore a 3-inch button that read ﬁNo Contract Yet.ﬂ  Mate David 
Wade told him to take off the button and he did.  McMillin 
wore the button for about an hour and did not wear it again 
after Wade™s instruction.  Facc
adio testified without contradic-
tion that the Union agreed to waive the right of employees to 

wear buttons and that when a 
contract was reached employees 
were permitted to wear union butt
ons but only of a certain size.  
She testified that the button that McMillin wore was bigger 

than what the Union had agreed to in negotiations.  Faccadio 
credibly testified that she had no knowledge that McMillin had 
been an active union supporter. 
III.  ANALYSIS The General Counsel alleges th
at McMillin was fired be-
cause he engaged in protected, concerted activity as defined in 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 555
Section 7 of the Act.  In 
Meyers Industries
, 268 NLRB 493 (1984) (Meyers I
), the Board explained that activity is con-
certed if engaged in, with, or on
 the authority of other employ-
ees, and not solely by and on behalf of the employee himself.  
Id. at 497.  In 
Meyers Industries (Meyers II),
 281 NLRB 882 
(1986), the Board stated that for 
individual activity to be con-
certed it must be designed to initiate or induce or to prepare for 
group action or must concern truly group complaints.  The 
Board has long held, with court approval, that concerted activ-
ity may consist solely of a speake
r and a listener, so long as the 
speaker is seeking to induce group action.  This is so because 

such activity is viewed as an indispensable first step to em-
ployee group activity.  
Mushroom Transportation Co. v. NLRB
, 330 F.2d 683 (3d. Cir. 1964).  Under this standard, McMillin™s 

efforts to get fellow workers to sign the petition about the al-
legedly unfair treatment of housekeepers constitute concerted 
activity.  His efforts to persuade employees to attend a meeting 
outside of the workplace to di
scuss working conditions likewise 
are concerted activity.  His efforts to persuade employees to 

appear as a witness on his behalf in his encounters with super-
visors is also concerted activity, as were his attempts to inform 
employees of their 
Weingarten rights.  McMillin™s successful 
efforts to have employees sign the statement concerning 

Sheets™ alleged threat also is concerted activity since it was 
group activity designed to suppor
t McMillin™s expressed con-cern of workplace violence.  The conveyance of that group 
activity to management was likewise concerted activity.  I also 

conclude that McMillin™s request to management that he be 
permitted to procure a witness during his meetings with man-
agement also is concerted activi
ty because it was designed to 
induce group activity.
21  Respondent argues that McMillin™s 
activity concerning the encount
er with Sheets was not con-
certed but simply a personal effort 
to ﬁclear his name.ﬂ  But the 
short answer is that he solicite
d other employees to assist him 
in that effort, sometimes successfully, often not. It is this con-

duct that I conclude
 is concerted. 
Although McMillin™s March 26 suspension is not alleged to 
be unlawful because of the Act™
s 6-month statute of limitations, 
the General Counsel argues that 
this suspension sheds light on 
the motive of McMillin™s subsequent suspension and termina-

tion.  I therefore examine that 
suspension.  As described above, 
the corrective action notice for this suspension indicated that 
McMillin was suspended for ﬁInappropriate actions toward co-
workers and raising his voice while speaking to Mate David 
Wade and Capt. Chris Ketterer.ﬂ  Ketterer admitted that the 

reference to ﬁinappropriate ac
tions toward co-workersﬂ per-tained to McMillin™s efforts in the lunchroom to try and get 

employees to attend the meeting.  He knew from the employees 
that McMillin wanted them to go with him and meet with the 
general manager, to be a witness, and to meet with McMillin 
outside the premises.  He gathered from the statements of the 
                                                          
                                                           
21 The General Counsel urges me to rely on 
Epilepsy Foundation
, 331 NLRB 676 (2000).  I find it unnecessary to rely on that case be-
cause the General Counsel has not alleged that Respondent violated the 

Act by refusing to allow McMillin to 
have a witness.  I conclude only 
that McMillin™s request was concerte
d activity; I do not decide whether 
or not Respondent had to grant that request.
employees that McMillin wanted them to be together in dealing 
with management.  He explained that it was inappropriate for 
McMillin, once he was told no by the employees, to come back 
5 minutes later and do it again; 
that when the employees said 
that they did not want to talk about it McMillin kept coming 

back. Faccadio also admitted that McMillin was suspended 
because of his efforts to get employees to participate with him 
on matters dealing with working conditions.22  Respondent™s position at the unemployment compensation hearing further 

supports this conclusion. 
Respondent argues that McMillin
™s activity lost the protec-
tion of the Act because his ﬁharassing and overly persistent 
manner,ﬂ citing Patrick Industries, 318 NLRB 245 (1995), and 
NLRB v. General Indicator Corp.
, 707 F.2d 279, 282 (7th Cir. 
1983).  I disagree.  McMillin™s
 activities took place during 
nonworking time.  McMillin was indeed persistent in his efforts 

to have the employees sign the pe
tition, meet outside work to address workplace concerns, and have an employee join him in 

his meeting with management.  
However, McMillin™s level of 
persistent did not exceed th
e bounds of protected conduct.  
Respondent points out how McMillin solicited employees dur-
ing their lunchtime on three oc
casions in rapid succession to 
serve as his witness.  However, each instance of solicitation had 

a different purpose.  McMillin first asked if the employees 
would serve as a witness.  The response was that the matter was over.  McMillin returned later with a copy of the appeals pro-

cedure to demonstrate that the matter was not over because he 
could appeal.  He was again rebuffed.  He returned later to 
explain the Weingarten case to the employees.  This conduct 
does not exceed the bounds of pr
otected conduct.  Respondent 
points out that the employees 
were subjectively annoyed or 
angered by McMillin™s conduct.  But the standard for assessing 

whether conduct remains protect
ed under the Act is an objec-tive standard, 
Consolidated Deisel Co., 332 NLRB 1019 
(2000), and I have concluded that McMillin™s conduct remained 
protected under that standard.  
The Act designs a system where 
employees decide for themselves whether to engage in con-
certed activity.  As part of that system it is necessary that dis-
cussion among employees and attemp
ts to persuade be robust and vigorous.  A necessary consequence of such robust discus-

sion is that some employees ma
y feel annoyed or otherwise 
upset by the efforts to persuade
 them.  But employees may have 
to endure some level of annoyance if the Act™s goals are to be 
achieved.  Nor did the manner in
 which McMillin exercise his 
rights exceed the bounds of proper conduct.  There is no 
       22 At another point in her testimony Faccadio testified that she did 
not know what McMillin was asking the housekeepers. She testified 
that she could not remember whether she asked McMillin what he was 

asking the housekeepers to do.  I do not credit Faccadio™s testimony on 
this matter.
    BLUE CHIP CASINO
 556 
evidence of any threats or intimidation.
23  Respondent next argues that the employees complained and that it was obligated 
to act under its harassment polic
y.  However, Respondent may 
not use its harassment policy to 
nullify the rights of employees 
protected by the Act.  
Consolidated Deisel, id.  I conclude that 
the concerted activity that McMillin engaged in was protected 

under the Act. 
In determining whether an employee has been disciplined 
because of his concerted activity, the General Counsel must 
show that the employer knew of the concerted nature of the 
activity.  
Meyers II, supra.  From the testimony of Ketterer and 
Faccadio described above as well 
as other testimony set forth 
above, I conclude that Respondent was well aware of the con-
certed nature of McMillin™s activit
y.  Indeed, the testimony of 
Ketterer and Faccadio also amounts to an admission by Re-

spondent that it suspended McMillin, in part, because of the 
concerted activity.  Of course, 
Respondent also asserts that it 
disciplined McMillin in part because he had raised his voice in 

the meeting with Wade and Ketterer.  At this point the burden 
shifting analysis in 
Wright Line, 251 NLRB 1083 (1980), enfd. 
662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), 
requires that Respondent show that it would have suspended 
McMillin in any event for raising his voice during the meeting 
with Ketterer and Wade.
24  Respondent is required to show not 
that it may have suspended McM
illin for that conduct, but that 
it would have done so.  But the re
cord is barren of evidence that 
Respondent routinely suspends 
employees for raising their 

voices during discussions of grie
vances with management.  In its brief Respondent also conten
ds that McMillin was insubor-dinate not only by raising hi
s voice but by making ﬁracially 
insensitive remarksﬂ in obvious 
reference to McMillin™s state-
ment concerning Germans and Jews.  I reject this contention.  

The disciplinary notice states: 
ﬁInappropriate actions toward 
co-workers and raising his voice while speaking to Mate David 
Wade and Capt. Chris Ketterer.ﬂ
  (Emphasis supplied.)  It 
makes no mention of the content McMillin™s remarks and I 
conclude that this is first of 
several attempts by Respondent to 
create after-the-fact arguments to strengthen its case.  I thus 

conclude that Respondent™s suspension of McMillin on March 
26 was motivated in substantial pa
rt by his protected concerted 
activities and that this conclusion sheds light on the motive for 
the suspension and termination that followed quickly thereafter. 
I now address the matter of McMillin™s suspension on April 
7, and his termination on April 10.  During the time between 
the March 26 and April 7 suspensions three matters of conse-
quence occurred.  First, Varnak issued an investigative report 
                                                          
                                                           
23 McMillin™s comments to the effect that a hand is stronger than a 
single finger was simply an attemp
t to persuade the employees that 
collective action may be more effective than individual action.  The 
Supreme Court has described concerte
d activity as an effort to ﬁequal-
ize the bargaining power of the employ
ee with that of the employer by 
allowing employees to band together 
in confronting an employer re-
garding the terms and conditions of their employment.  
NLRB v. City 
Disposal, 465 U.S. 822 (1984).
24 I find it unnecessary to decide wh
ether McMillin™s conduct in that 
meeting itself constituted concerted 
activity and whether raising his 
voice fell within an acceptable part of that activity.  See 
Thor Power 
Tool, 351 F.2d 284 (7th Cir. 1965).
from which Faccadio concluded that McMillin had in fact dis-
paraged the deckhands.  Next, 
Martin gave a statement con-
firming that McMillin had asked her to be a witness for him in 

his dealings with management.  Finally, McMillin asserted that 
Sheets had verbally made threats 
directed at him and claimed to 
have a notarized statement signed by witnesses. Faccadio ex-
plained that she decided to again suspend McMillin because of 
a ﬁcombination of things that 
were happening with Del involv-
ing the dishonesty, the insubordination, the harassment, just the 

ongoing inappropriate behavior with him.ﬂ  I have already con-
cluded above that ﬁharassmentﬂ
 referred to McMillin™s conduct 
that was concerted activity protected by the Act.  Martin™s 

statement only served to reinforce that conclusion.  I therefore 
conclude that the General Counsel has established his initial 
burden of showing that the April 7 suspension was motivated in 
substantial part by McMillin™s
 protected concerted activities. 
 The burden now shifts to Respondent to show that it would 
have again suspended McMillin in any event, apart from his 
protected concerted conduct.  Respondent claims that McMillin 
was disciplined for dishonesty.
  The dishonesty, Respondent 
contends, consisted of several in
stances.  First, relying on Fac-
cadio™s testimony, Respondent claims that McMillin was dis-
honest when he claimed that Sheets had directly threatened 
him.  The problem with that contention is McMillin never made such an assertion.  Indeed, his letter to Faccadio said clearly: ﬁI 

have been informed by notarized statements of witnesses that 
Security Officer Jim Sheets has th
reatened to do bodily harm to 
me.ﬂ  I do not credit Faccadio™s testimony in this regard.  In 

fact, this assertion is so weak that it leads me to conclude that it 
was created after the fact for no other reason than to attempt to 
strengthen Respondent™s case.  S
econd, Respondent argues in 
its brief that McMillin was dishonest when he claimed that he 
had been ﬁexcoriatedﬂ by Willis on 
February 6.  It is difficult to 
see how this remark qualifies 
as ﬁdishonesty.ﬂ  Obviously, 
McMillin genuinely felt he had been disciplined in some fash-
ion by Willis™ remarks.  The incident with Willis did, in fact, 
occur.  The fact that many people would not characterize 
Willis™ remarks as ﬁexcoriationﬂ does not negate the fact that 
McMillin may have subjectively perceived it as such.  In any 
event, Respondent has not shown any instance where it has 
considered similar remarks as ﬁdishonestyﬂ meriting disci-
pline.
25  Respondent next argues in its brief that McMillin was 
ﬁdishonestﬂ about harassing other employees.  However, I have 
concluded above that this condu
ct did not constitute harassment 
but was instead protected, concerted activity.  Respondent™s 
argument in this regard only serves to strengthen the case 

against it.  Finally, Respondent argues that McMillin was dis-
honest when he denied having ma
de disparaging remarks about 
the deckhands.  Respondent, citing 
6 West Limited Corp. v.  25 In its brief Respondent notes that 
pursuant to subpoena it provided 
the General Counsel with the disciplinary records of 42 employees yet 
the General Counsel introduced into ev
idence the records of only 13 of 
those employees.  Respondent argues th
at I should infer that remaining 
29 disciplinary records support its position.  I make no such inference
 because it can be also be argued that if the records supported Respon-
dent™s position it would have offered 
them into evidence and therefore 
a negative inference should be drawn against Respondent.
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 557
NLRB, 237 F.3d 767 (7th Cir. 2001), argues that it is entitled to 
be strict in the manner that it handles dishonest employees.  
Indeed it may.  But Respondent has failed to show that it has 

been ﬁstrictﬂ in this regard. 
 More precisely, Respondent has 
failed to show that when empl
oyees present differing versions 
of an event, it makes a credibility determination and then disci-
plines the employee not base
d on the underlying event, but 
instead disciplines the employee against whom it has made its 

credibility resolution for dishonesty.  That is what Respondent 
asserts it did in this case yet it has failed to show the existence 
of such a policy.  Respondent argues that it has met its burden 
when it introduced into evidence a list of employees and super-
visors who had ﬁdishonestyﬂ liste
d as the reason for termina-
tion.  But Respondent failed to 
define what it means by ﬁdis-

honesty.ﬂ  Without such a definition 
the mere listing is of little 
use in assessing whether Respo
ndent would have terminated 
McMillin for the type of ﬁdishonestyﬂ that he was accused of.  
In fact, the General Counsel intr
oduced the disciplinary records 
of some of the individuals on Respondent™s list to support his 

case.  As an example, take the record of George Plantiga, one 
of the persons listed as having been terminated for dishonesty.  
Plantiga was hired August 18, 1997.  A year later, after Re-

spondent concluded that he had 
falsified his employment appli-
cation he was not fired for ﬁd
ishonestyﬂ but was merely sus-
pended.  In July 2000, surveillance caught Plantiga finding a 
wallet in the employees™ smoke room.  Plantiga did not turn the 
wallet into security.  For this conduct Plantiga received a writ-
ten warning.  In March 2001, Plantiga received another written 
warning for ﬁFailure to maintain the highest degree of service 
and courtesy  . . . with co-workers and guests.ﬂ  That warning 
indicated that earlier that year Plantiga was counseled for ﬁDis-
respectful comments or conduct toward anyone . . . .ﬂ  In Sep-
tember that same year Plantiga received a final warning for 
same misconduct.  In November Plantiga was suspended for a 
number of reasons, including the same reason that he had ear-

lier been warned about.  On November 12, 2001, Plantiga was 

fired for ﬁStealing company time.ﬂ
  No further explanation is 
provided in the record. Respondent points to the record of Cor-

nell Irby, listed as having been
 terminated for dishonesty and 
whose record was also introduced by the General Counsel.  Irby 

was hired in July 1997. In March 1998 he, like McMillin, had a 
ﬁverbal and attitude conflict with fellow employee Donna 
Latiker.ﬂ  For this he received 
a verbal warning.  In May 2000, 
Irby was suspended pending an inve
stigation to determine if he 
should be fired for allegations of
 sexual harassment.  In July 
that same year he was again suspended for the identical reason.  
On July 13, 2001, after McMillin
 had been fired, Irby too was 
fired.  The records indicate that
 he was fired for sexual harass-
ment, but Faccadio added on the form ﬁ& lying during an in-

vestigation.ﬂ Irby™s record adds 
little to Respondent™s case.  In 
fact, to the contrary, it shows th
at when another employee had a 
run-in with Latiker, that employee was only given a verbal 
warning.  At the hearing Faccadio
 testified that two of the listed 
individuals were terminated because they ﬁlied during the in-
vestigation.ﬂ  But even this tes
timony falls short of the specific-
ity needed to compare their discipline with McMillins.  Re-

member, the burden is on Respondent at this point of the legal 
analysis.  I conclude that Respo
ndent has failed to show that it 
would have suspended McMillin for ﬁdishonestyﬂ even in the 
absence of his protected, concerted activity. 
Next, Respondent argues that McMillin was suspended on 
April 7 because of insubordination.  Yet McMillin had just 
served a 3-day suspension due, in part, to his alleged insubordi-
nation and Respondent points to no additional acts of insubor-
dination during the short period of time that McMillin had re-
turned.  Of course, as described above when McMillin returned 
to work he continued to press his grievance against Sheets and 
presented Respondent with the not
arized statement of the two 
supporting employees and Schmidt warned that if he did not 
stop this, something worse was going to happen to him.  But McMillin™s conduct, because it involved the support of two 
employees, constituted concerted activity protected by the Act.  
Thus, Respondent could not lawful
ly require McMillin to desist 
from such concerted conduct.  Ra
ther, this evidence tends to 
support the conclusion that McMillin was suspended on April 7 because he engaged in protected, concerted activity. 
Finally, Respondent contends
 that McMillin would have 
been suspended in any event because it concluded that he made 
disparaging remarks about the 
deckhands.  However, Respon-
dent™s burden at this point is mo
re than simply pointing to mis-
conduct; it must show that it would have taken the same disci-
pline based on the misconduct.  Respondent points again to the 
list of names of employees and supervisors it introduced into 
evidence.  That list gives the 
names of nine individuals and 
indicates that the reason they were terminated was ﬁTalking 

badly to or making disparaging 
comments to co-workers.ﬂ  But 
this evidence is simply not specific enough to meet Respon-

dent™s burden.  I conclude that
 Respondent has not shown that 
it would have suspended McMillin on April 7 even in the ab-
sence of his protected activity. It follows that by suspending 
McMillin on April 7 because he engaged in protected, con-
certed activity, Respondent vi
olated Section 8(a)(1). 
McMillin was terminated on April 10.  Little had changed 
since he was unlawfully suspen
ded on April 7.  Immediately 
before his termination McMillin indicated to Faccadio that he 
still intended to pursue the concern of his workplace safety, 
supported by other employees.  
Faccadio asked for the names 
of the employees, but McMillin declined, stating that he pre-

ferred to give the names at a higher level of the grievance pro-
cedure.  I have already conclu
ded that McMillin was engaged 
in protected, concerted activity by pursuing this matter in that 

manner that he had.  Respondent 
now asserts that a reason that 
McMillin was terminated was because he obstructed the inves-

tigation of his own grievance by
 refusing to provide the names of the witnesses.  This argument does not withstand scrutiny.  I 

have concluded above that McMillin apparently had not done a 
good job redacting those names because Schmidt was able to 
accurately determine the names of the two employees who had 
signed the notarized statement.  Thus, Respondent had the in-
formation it needed to do the investigation.  Importantly, Re-
spondent has failed to show that it has a policy of terminating 
employees who fail to give the names of witnesses to events.  

In any event, based on my observation of Faccadio™s demeanor, 
I do not credit her testimony on this contention and conclude 
that it was another afterthought.  By terminating McMillin on 
April 10, Respondent violated Section 8(a)(1). 
    BLUE CHIP CASINO
 558 
Finally, I address the Genera
l Counsel™s contention that 
McMillin™s suspension and termination also violated Section 
8(a)(3) of the Act.  I again use the 
Wright Line framework.  The General Counsel has established that McMillin engaged in 
union activity when he wore the 
ﬁno contract yetﬂ button on 
one occasion.  However, this ha
rdly set McMillin apart as a 

leading supporter of the Union.  The General Counsel has 
shown that Respondent was aware of
 that activity by virtue of 
the fact that Schmidt told McMillin to remove the button.  The 

General Counsel relies on Schmidt™s statement as evidence of 
animus.  However, the record in this case does not allow me to 
make that conclusion.  This is so because there is unrebutted 
testimony that the Union agreed that employees could wear 
buttons of only a certain size and McMillin™s button exceeded 
that size.  Although the record is
 not clear when that agreement 
was reached, it is the General Counsel™s burden to establish 

animus and this record evidence is not sufficiently persuasive.  
This is especially so becaus
e McMillin compliantly removed 
the button when instructed to do so and did not wear it again.  

Also militating against a finding of animus is the fact that Re-
spondent apparently voluntarily 
recognized the Union after a 
card check and then entered into a collective-bargaining agree-

ment with the Union.  I also note that the element of timing 
does not support the General Couns
el™s case.  Under these cir-cumstances I conclude that the 
General Counsel has not met his initial burden and I shall dismi
ss that allegation of the com-
plaint. CONCLUSION OF LAW By suspending and then terminating Delano McMillin be-
cause he engaged in protected, 
concerted activity, Respondent has engaged in unfair labor practices affecting commerce 

within the meaning of Section 8(
a)(1) and Section 2(6) and (7) of the Act. REMEDY The Respondent having discriminatorily suspended and dis-
charged Delano McMillin, it must offer him reinstatement and 

make him whole for any loss of earnings and other benefits, 
computed on a quarterly basis from 
date of discharge to date of 
proper offer of reinstatement, 
less any net interim earnings, as 
prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
26ORDER The Respondent, Blue Chip Casino, L.L.C., a subsidiary of 
Boyd Gaming Corporation, Michigan
 City, Indiana, its officers, 
agents, successors, and assigns, shall 
1.  Cease and desist from 
                                                          
                                                           
26 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 

adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
(a) Discharging or otherwise discriminating against employ-
ees because they engage in protected, concerted activities. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Delano 
McMillin full reinstatement to his former job or, if that job no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or any other rights or privileges previ-

ously enjoyed. 
(b) Make McMillin whole for any loss of earnings and other 
benefits suffered as a result of 
the discrimination against him in 
the manner set forth in the reme
dy section of the decision. 
(c) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful suspension and discharge, 

and within 3 days thereafter notify McMillin in writing that this 
has been done and that the suspension and discharge will not be 
used against him in any way. 
(d) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order. 
(e) Post at its facility in Michigan City, Indiana, copies of the 
attached notice marked ﬁAppendix.ﬂ
27  Copies of the notice, on 
forms provided by the Regional 
Director for Region 25, after 
being signed by the Respondent™s authorized representative, 

shall be posted by the Respondent immediately upon receipt 
and maintained for 60 consecutiv
e days in conspicuous places 
including all places where notices to employees are customarily 

posted.  Reasonable steps shall be taken by the Respondent to 

ensure that the notices are not altered, defaced, or covered by 
any other material.  In the event that, during the pendency of 
these proceedings, the Responden
t has gone out of business or 
closed the facility involved in
 these proceedings, the Respon-
dent shall duplicate and mail, at 
its own expense, a copy of the 
notice to all current employee
s and former employees em-
ployed by the Respondent at 
any time since April 7, 2001. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that the complaint is dismissed inso-
far as it alleges violations of
 the Act not specifically found. 
 APPENDIX 
NOTICE TO 
EMPLOYEES POSTED BY 
ORDER OF THE  27 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-

ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 559
NATIONAL 
LABOR 
RELATIONS BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this no-
tice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to barg
ain with us on your be-
half Act together with other employees for your benefit and 
protection  Choose not to engage in an
y of these protected activi-
ties.  WE WILL NOT
 suspend, discharge, or otherwise discriminate 
against any of you for engaging in
 protected, concerted activity. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 

you by Section 7 of the Act. 
WE WILL
, within 14 days from the date of the Board™s Order, 
offer Delano McMillin full reinstatement to his former job or, if 

that job no longer exists, to a substantially equivalent position, 
without prejudice to his seniority or any other rights or privi-
leges previously enjoyed. 
WE WILL
 make Delano McMillin whole for any loss of earn-
ings and other benefits resu
lting from his suspension and dis-
charge, less any net interim earnings, plus interest. 
WE WILL
, within 14 days from the date of the Board™s Order, 
remove from our files any reference to the unlawful suspension 

and discharge of Delano McMillin, and 
WE WILL
, within 3 days 
thereafter, notify him in writing that this has been done and that 

the suspension and discharge will not be used against him in 
any way. 
 BLUE CHIP CASINO
, L.L.C.,
 A WHOLLY OWNED 
SUBSIDIARY OF 
BOYD GAMING CORPORATION
     